Case 1:18-cv-00465-LEW Document 52 Filed 12/02/18 Page 1 of 18            PageID #: 527



                     UNITED STATES DISTRICT COURT FOR THE
                                     DISTRICT OF MAINE
 _____________________________________
                                              )
 BRETT BABER, et al.                          )
                                              )
                         Plaintiffs,          )
                                              )
 v.                                           ) Case No. 1:18-cv-465
                                              )
 MATTHEW DUNLAP, Secretary of the             )
 State of Maine, et al.,                      )
                                              )
                                              )
                         Defendants.          )
 _____________________________________ )



             PLAINTIFFS’ REPLY TO DEFENDANTS’ OPPOSITIONS
           TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION



                                               Lee E. Goodman
                                               Andrew G. Woodson
                                               Eric Wang
                                               WILEY REIN LLP
                                               1776 K Street, NW
                                               Washington, D.C. 20006
                                               Phone: (202) 719-7000
                                               Fax: (202) 719-7049


                                               Joshua A. Tardy, Esq.
                                               Joshua A. Randlett, Esq.
                                               RUDMAN WINCHELL
                                               84 Harlow Street; P.O. Box 1401
                                               Bangor, ME 04402-1401
                                               Phone: (207) 997-4501
                                               jrandlett@rudmanwinchell.com

                                               Attorneys for Plaintiffs




                                            
                                            
     Case 1:18-cv-00465-LEW Document 52 Filed 12/02/18 Page 2 of 18                       PageID #: 528




        The Secretary of State, proceeding under Maine’s Ranked Choice Voting Act (the “RCV Act”),

redistributed 23,427 votes originally cast for Tiffany Bond and William Hoar, of which 15,174 were

transferred to either Bruce Poliquin or Jared Golden. In an outcome-determinative act, the Secretary

discarded the remaining 8,253 votes cast by Maine voters in the election. Sec’y Opp’n Ex. F-2 (Doc.

44-3). Without nullifying those votes, no candidate would have received a majority of the votes cast

in this election. Like Poliquin in the first round, Golden after the RCV tabulation had earned only a

plurality: 142,440 out of the 289,624 total votes cast (49.18%). After manipulating the denominator to

exclude 8,253 votes, the Secretary instead declared that Golden had received a majority: 142,440 votes

out of 281,371 (50.62%). It is thus clear that Defendants believe a candidate may be “chosen by the

People” of Maine by earning a mere plurality of the total votes cast in a race. U.S. Const. art. I, § 2;

see also id. It necessarily follows that Bruce Poliquin, who earned a plurality on the first round, should

have been declared the winner of this election. The RCV manipulations that produced this faux

majority violated the Equal Protection, Due Process, and the Voting Rights Act, and Plaintiff’s injuries

are no longer “theoretical” but real and material. They were forced to participate in an election that

denied all voters a ballot informing them of the actual candidates in a runoff election and the right to

assess the relative merits of those two candidates, while the RCV system disenfranchised more than

8,000 voters who tried to vote in the runoff election but guessed at the wrong candidates.

I.      PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS.

        A. The RCV Act Violates Article I of the U.S. Constitution in Two Ways.

        Article I, § 2 – and specifically, the clause that representatives are “chosen . . . by the People” –

is enforceable and must be “construed in its historical context.” Wesberry v. Sanders, 376 U.S. 1, 7

(1964). The Framers drafted the Constitution against the backdrop of “Anglo-American tradition [that




                                                      1
    Case 1:18-cv-00465-LEW Document 52 Filed 12/02/18 Page 3 of 18                                     PageID #: 529

                                                                                                                                 
favors] ‘first-past-the-post’ electoral systems.”1 When the Framers intended to deviate from the

default standard, they did so explicitly.2 The “Framers understood [Article I] as a grant of authority to

issue procedural regulations, and not . . . to dictate electoral outcomes,”3 with the “language, ‘chosen ...

by the people,’ [creating] a protection against interference with the privileges of suffrage.”4 Thus, the

Second Circuit logically concluded that Art. I, § 2 “has always been construed to mean that the

candidate receiving the highest number of votes at the general election is elected, although his vote be

only a plurality of all votes cast.” Phillips v. Rockefeller, 435 F.2d 976, 980 (2d Cir. 1970).

              Defendants advocate an electoral system that did not exist until 100 years after the

Constitution’s adoption and remained relatively unknown in the U.S.5 While Defendants cite the

State’s Article I, § 4 authority to regulate the time, place, and manner of elections, polling locations

and hours are fundamentally different in kind than the substantive vote required to be “chosen by the

People.”6 While the Secretary (at 7) claims “wide discretion” to experiment with electoral systems

such decisions must comply with Art. I, § 2.7 Additionally, as the Secretary (at 15) explained, the

RCV Act was intended to “produce[] a winning candidate with majority support of all the voters who

participated” (emphasis added). The Act’s vote-manipulation to facilitate a faux majority (as discussed

above) is precisely the type of dictated outcome the Constitution forbids under Art. I.

              B. RCV Violates the First and Fourteenth Amendments and Voting Rights Act.
              1. The RCV Act Denies Voters an Effective Vote. The Secretary (at 12-13) concedes voters’

                                                            
1
  George Steven Swan, Prof. Lani Guinier and Proportional Representation: A Speculative Rationale for State
Bicameralism, 15 Hamline J. Pub. L. & Pol’y 55, 63 (1994); see also Daggett v. Webster, 81 F. Supp. 2d 128, 138 n.22 (D.
Me. 2000) (“first past the post elections” are a basic “feature[] of our political system”), aff’d sub nom. Daggett v. Comm’n
on Governmental Ethics & Election Practices, 205 F.3d 445 (1st Cir. 2000).
2
  See, e.g., U.S. Const., art. II, § 3 (“[t]he Person having the greatest Number of Votes shall be the President, if such
Number be a Majority of the whole Number of Electors appointed”) (emphasis added).
3
  U.S. Term Limits v. Thornton, 514 U.S. 779, 833-34 (1995).
4
  Republican Party v. Tashjian, 770 F.2d 265, 272–73 (2d Cir. 1985), aff’d, 479 U.S. 208 (1986).
5
  See, e.g., Maine League of Women Voters, Concurrence Study: Instant Runoff Voting at 4, 6-7, https://bit.ly/2Srfzk0.
6
   Golden (at 7) contends Art. I, § 4 leaves “counting of votes” to the States (citing Smiley v. Holm, 285 U.S. 355, 366
(1932)); see also Sec’y Opp’n at 8. But the mechanical process of “counting the votes” is distinct from the “method of
determining the outcome of an election (e.g., by requiring a majority vote for election . . . ).” See 28 C.F.R. § 51.13
(defining separate categories for purposes of the Voting Rights Act).
7
  See U.S. v. Classic, 313 U.S. 299, 311, 314-15 (1941).
                                                               2
    Case 1:18-cv-00465-LEW Document 52 Filed 12/02/18 Page 4 of 18                                PageID #: 530

                                                                                                                        
constitutional right to “vote effectively” and does not deny that RCV creates “uncertainty on election

day as to which candidates will continue” to an “instant runoff.” Nonetheless, the Secretary, relying

on the Court’s TRO Order, posits that voters, “with reasonable diligence,” could determine which

candidate is “likely to survive the first round” of RCV (emphasis added). To say that voters may

determine which candidates are “likely” to remain on the ballot in runoff rounds is to concede that

RCV forces voters to guess at the candidates for whom they are voting.

              Forcing voters to “guess” at what is on the ballot violates their due process rights. See, e.g.,

Jones v. Bates, 127 F.3d 839, 859 (9th Cir. 1997), rev’d on other grounds, 131 F.3d 843, 846 (9th Cir.

1997) (en banc); Burton v. Ga., 953 F.2d 1266, 1269 (11th Cir. 1992) (“substantive due process

requires . . . that the voter not be deceived about what [is on the ballot]”); Sprague v. Cortes, 223 F.

Supp. 3d 248, 288 (M.D. Pa. 2016) (quoting Burton). Maine’s RCV Act and regulations exacerbate

this uncertainty by allowing more than one candidate to be eliminated in a single round of ballot

tabulation, thereby increasing the chances that voters will guess wrong.

              The injuries here are not speculative. The actual votes cast on actual ballots in this election,

compiled and posted on the Secretary’s own website, evidence that almost one-third of voters guessed

wrong. Gimpel Aff. (Doc. 37) at 9. The ballots reflect actual voter intent to support certain candidates

in a separate runoff election at the time of the initial election, as counsel for the Secretary stated at the

TRO hearing. Consistent with this logic and the Secretary’s published guidance,8 voters who voted for

a candidate only in the first column intended to vote for that candidate in the initial and runoff

elections. Voters who voted for candidates in the second and third columns were either guessing that

candidate would be in a runoff or expressing hypothetical runoff preferences. Crediting those guesses

and preferences as “votes,” as Maine has counted them in this election, actual voter behavior indicates



                                                            
8
 See Me. Sec’y of State, Marking Your Ranked-Choice Ballot, https://bit.ly/2Q6avEN; Sample Ballot, General Election,
Nov. 6, 2018, Compl. Ex. A (Doc. 1-1).
                                                               3
    Case 1:18-cv-00465-LEW Document 52 Filed 12/02/18 Page 5 of 18                                  PageID #: 531

                                                                                                                              
a decisive number of voters guessed or preferred wrong and consequently were disenfranchised.

              More than 8,000 voters voted for Bond and/or Hoar across their ballots, causing their ballots to

be “exhausted” and completely discarded. See Supp. to Gimpel Aff. Ex. A (Doc. 51). These voters

“anticipated that [] Bond or [] Hoar would proceed to a runoff count instead of [] Golden and []

Poliquin.” Gimpel Aff. (Doc. 37) at 10. More than 600 voters voted for Bond or Hoar in the initial

and runoff elections, and therefore were thrown out of the election, but voted for Poliquin or Golden in

the fourth or fifth columns, miscalculating a subsequent runoff that never happened. See Supp. to

Gimpel Aff. Ex. A. All of these voters were completely discarded and disenfranchised from the runoff

election, even though they cast votes in the runoff.9 Defendants have articulated no basis or evidence

to justify RCV’s categorical disenfranchisement of voters in this manner.

              Nor have Defendants justified denying all voters the right to switch their votes based on actual

knowledge, as opposed to a “likely guess,” that Poliquin and Golden would be the runoff candidates.

Ironically, the Secretary (at 15) correctly acknowledges that voters may have “nuanced preferences

among multiple candidates.” Analysis of voter data shows that in a given four-way race, fifteen

percent of voters have such intransitive candidate preferences. Benjamin Radcliff, The Structure of

Voter Preferences, 55 Journal of Politics No. 3, 715-716 (1993); see also Gimpel Aff. at 10-11; Sorens

Aff. (Doc. 4) at 5-6. However, the actual ballots cast in this election belie the Secretary’s claim that

RCV protected thousands of voters’ right to express such “nuanced preferences.”

              In short, the assumptions inherent in RCV that Defendants articulate go beyond the “mere

speculation” they accuse Plaintiffs of.10 Defendants’ assumptions are demonstrably untrue and


                                                            
9
  The Secretary recognizes that federal election law, which preempts state law, requires “uniform and non-discriminatory
standards that define what constitutes a vote.” Sec’y Opp’n at 8 (citing the Help America Vote Act, 52 U.S.C. § 21081(6)).
The Secretary is thereby foreclosed from counting some voters’ instant runoff choices as “votes” while discarding others.
10
   Of the more than 8,000 voters discussed above who guessed wrong and were disenfranchised in the runoff by voting for
Bond and/or Hoar across their ballot or as their first- and second-choice candidates, it stands to reason that many would
have voted for Poliquin or Golden had they known those would be the actual runoff choices. Here, where the RCV margin
was a difference of 3,509 votes, and a shift in 1,755 votes would change the outcome, see Sec’y Opp’n Ex. F-2, RCV’s
disregard of these voters in the runoff round is significant and not hypothetical.
                                                               4
     Case 1:18-cv-00465-LEW Document 52 Filed 12/02/18 Page 6 of 18                                     PageID #: 532

                                                                                                                                   
impermissibly disenfranchise voters or, at the very least, deny them an effective vote.11

              Defendants also do not deny that the Voting Rights Act (“VRA”), like the First and Fourteenth

Amendments, guarantees a right to vote effectively. They merely dispute whether its provisions apply

beyond “discriminatory intent,” racial discrimination, or “protected class.” Sec’y Opp’n at 17; Golden

Opp’n at 12; Bond Opp’n at 9-12. The plain language of the VRA provisions Plaintiffs cite, 52 U.S.C.

§§ 10307(a), 10310(c)(1), does not state such limits. Bond (at 11) cites a Second Circuit holding that

section 10307(a), protecting the rights of voters “otherwise qualified to vote,” only addressed racial

discrimination. The Second Circuit so limited this VRA provision for fear of involving “Federal courts

[in] correct[ing] election deficiencies of any sort.” See Powell v. Power, 436 F.2d 84, 87 (2d Cir.

1970). However, this ruling is outdated because the Supreme Court subsequently ruled that federal

courts should intervene to adjudicate deficient election laws like the one here. See Burdick v. Takushi,

504 U.S. 428 (1992); Anderson v. Celebrezze, 460 U.S. 780 (1983).

              2. RCV Fails Strict Scrutiny and “Important Regulatory Interests” Standards. Defendants all

agree that: (1) election laws that severely burden voting rights must be “narrowly tailored to serve a

compelling state interest” (“strict scrutiny”), Sec’y Opp’n (at 11); see also Golden Opp’n (at 10), Bond

Opp’n (at 12-13); and (2) less burdensome election laws still must further an “important regulatory

interest” and be “nondiscriminatory,” Sec’y Opp’n (at 11); Golden Opp’n (at 10), Bond Opp’n (at

11).12 Defendants merely dispute and understate the severity of RCV’s burdens on voter choice,

knowledge, and effectiveness. For the reasons above, RCV’s interference with the right to vote


                                                            
11
  The Campaign Legal Center’s amicus brief (at 5-6) goes even further and contends these fatal flaws in the RCV Act pose
“zero” burden because “[v]oters are not required to rank candidates.” (emphasis in the original). But voters also are not
required to vote generally. Under amicus’ logic, if a ballot designated two unknown candidates simply as “X” and “Y,”
this would pose “zero” burden to voters and would be constitutionally permissible.
12
  To the extent Bond’s Opposition (at 13) suggests the First Circuit, in Libertarian Party v. Gardner, 843 F.3d 20 (1st Cir.
2016), dispensed with the Supreme Court’s requirement in Anderson v. Celebrezze, 460 U.S. 780, 788 (1983) that election
laws still must be “nondiscriminatory” under the most “deferential rational basis review,” this is incorrect. The First Circuit
repeatedly cited Anderson and incorporated by reference the Supreme Court’s parameters for reviewing election laws under
this deferential standard. See Libertarian Party, 843 F.3d at 31-32.
                                                               5
     Case 1:18-cv-00465-LEW Document 52 Filed 12/02/18 Page 7 of 18                                  PageID #: 533

                                                                                                                             
effectively is severe enough to trigger strict scrutiny. See Mot. for P.I. at 15 (collecting authority).13

              Regardless, the RCV Act fails both judicial review standards, as none of Defendants’ claimed

state interests justifies RCV. Notably, the State never raised five of the six justifications now posited

for RCV in prior litigation. Maine Republican Party v. Dunlap, 324 F.Supp.3d 202, 212 (D. Me.

2018). Post hoc justifications cannot support severe or discriminatory burdens on the franchise. See

Libertarian Party, 843 F.3d at 31. Even accepting the belatedly articulated interests as genuine, they

do not justify the severe burdens on the franchise imposed by RCV generally and in the 2018 election.

              First, Defendants cite no authority recognizing a legitimate state interest, much less a

compelling one, in facilitating the ability of “voters to express [their] preferences” for “spoiler”

candidates without having any effect on the election. See Sec’y Opp’n at 15. This nonsensical

justification begs the question: What is even the point? Presumably, many who vote for “spoiler”

candidates wish for their vote to have the spoiler effect. If RCV merely nullifies the effect of those

votes, this purported state interest actually harms voter choice and nullifies voter expression. Even if

protecting against spoiler candidates were recognized as a legitimate state interest for the first time in

this case, however, the RCV Act is not narrowly tailored because this interest can be served just as

well by holding actual runoff elections, which do not burden the exercise of an effective vote by

forcing voters to vote on unknown candidate matchups.

              Second, the argument that RCV “encourage[s] greater [voter] participation” contradicts actual

experience. See Sec’y Opp’n at 15. At a high level, the “considerable political knowledge and

sophistication” required to understand RCV is just as likely to deter as it is to increase voter

participation. Gimpel Aff. (Doc. 37) at 11; Sorens Aff. (Doc. 4) at 6; see also Craig M. Burnett &

Vladimir Kogan, Ballot (and voter) ‘exhaustion’ under Instant Runoff Voting, 37 Electoral Studies 41


                                                            
13
  Golden (at 10) contends “no court has ever applied strict scrutiny to evaluate any of the alleged burdens imposed by an
RCV system.” However, to Plaintiffs’ knowledge, prior challenges have not argued that RCV deprives voters of an
effective vote by forcing them to vote on runoff rounds in which the candidates and matchups are unknown.
                                                               6
  Case 1:18-cv-00465-LEW Document 52 Filed 12/02/18 Page 8 of 18                        PageID #: 534

                                                                                                         
(2015). In fact, compared to the 2014 midterm, RCV decreased 2018 participation by disenfranchising

thousands of voters in the runoff election. In 2014, 295,009 ballots were cast in Maine’s Second

Congressional District (283,473 ballots cast for candidates and 11,536 over/undervoted). U.S. House

of Reps., Statistics of the Nov. 4, 2014 Election at 19, https://bit.ly/2DSMB8B. In 2018, 296,077

ballots were cast (289,624 ballots cast for candidates in the first round and 6,453 over/undervoted).

Sec’y Opp’n Ex. F-2. The marginal increase of 1,068 voters who turned out – hardly an endorsement

for RCV – was wholly erased in the second round of tabulation when the RCV system disenfranchised

an additional 8,253 voters. That is, the exhausted ballots, overvoted ballots, and undervoted ballots

ballooned to 14,706 (6,453 in round one plus additional 8,253 in round two) in the runoff election,

leaving only 281,371 votes for the round two candidates, see id. – a whopping 13,638-vote decrease

from 2014. RCV caused this sizeable decrease in participation by disenfranchising more than 8,000

voters who guessed wrong or miscalculated their runoff votes. RCV’s burdens on voters actually

reduced voter participation in the 2018 runoff election.

       Third, the argument that RCV “produces a winning candidate with majority support of all the

voters who participated” in the election is disingenuous and flatly contradicted by simple math. See

Sec’y Opp’n at 15; see also Bond Opp’n at 16; but see Golden Opp’n at 11 (RCV results in “strong

plurality support”) (emphasis added). Because RCV is so inherently confusing, and in this election

demonstrably forced voters to miscalculate runoff candidates, 8,253 ballots were discarded from this

election between round one and round two. Sec’y Opp’n Ex. F-2. As a result, RCV only produced the

barest of majorities based on the fewer remaining valid ballots. See Sec’y Opp’n Ex. F-2 (Doc. 44-3).

Moreover, based on the total number of ballots cast, Golden – the purported RCV “majority” winner –

received only 49.18 percent of the votes (142,440 / 289,624). See id. Because the “majority support”

rationale is implausible (or outright mathematically wrong), and RCV essentially manipulates election

results from one plurality winner to another, it fails the “important regulatory interests” review


                                                    7
  Case 1:18-cv-00465-LEW Document 52 Filed 12/02/18 Page 9 of 18                       PageID #: 535

                                                                                                             
standard. “Majority support” also is not a “compelling” state interest given that the vast majority of

American jurisdictions reject such a voting requirement. See Mot. for P.I. at 3. Moreover, the more

narrowly tailored way to achieve this goal is, again, to hold actual runoff elections which eliminate the

Due Process and Equal Protection problems.

       Fourth, as to the argument that RCV “avoid[s] the inconvenience and cost . . . of holding a

separate run-off election,” Sec’y Opp’n at 15; see also Golden Opp’n at 11, “an interest in the

‘preservation of the state’s limited resources’” cannot justify the abridgement of fundamental rights or

unconstitutional discrimination. Plyler v. Doe, 457 U.S. 202, 227 (1982); see also Heller v. Dist. of

Columbia, 801 F.3d 264, 287 (D.C. Cir. 2015). RCV unconstitutionally burdens the right to vote and

discriminates against certain voters and candidates, and therefore cannot be justified on the basis of

cost savings. This is especially so when the purported “savings” are based on an alternative that serves

a less-than-compelling state interest, and the RCV scheme achieves a majority winner only by

discarding ballots, disenfranchising voters, and manipulating election results.

       Fifth, RCV does not “more accurately [] reflect voter sentiment.” See Golden Opp’n at 11.

Again, RCV prevents voters from casting informed votes in runoffs and does not permit many voters

with intransitive preferences to switch their votes based on the actual candidate matchups that emerge

through the runoff process. Dudum v. Arntz, 640 F.3d 1098, 1105-06 (9th Cir. 2011). As the data

from this election show, a substantial percentage of voters also guessed wrong at which candidates

would continue to the runoff round. Moreover, the RCV system suffers from monotonicity failure and

can actually produce results that countermand voter sentiment. Gimpel Aff. at 14-15; Sorens Aff. at 7-

9. Given all this, it simply cannot be said that RCV “more accurately [] reflect[s] voter sentiment,”

and this rationale thus fails both levels of judicial review. Monotonicity failure is a problem unique to

RCV voting, and all of its infirmities can be cured by holding actual runoff elections.

       Lastly, the argument that RCV results in “orderly” elections and “preserve[s] the integrity and


                                                    8
    Case 1:18-cv-00465-LEW Document 52 Filed 12/02/18 Page 10 of 18                        PageID #: 536

                                                                                                              
reliability of the electoral process” also fails either judicial review paradigm. See Bond Opp’n at 16. It

cannot be seriously argued that the plurality-wins system, which Maine used previously for almost 140

years and for state-office races in this very same election, and which the vast majority of other U.S.

jurisdictions use, is somehow more chaotic or less “reliable.” To the contrary, RCV’s inherently

confusing nature, the severe burden it imposes on effective and knowledgeable voting, and the actual

disenfranchisement experienced in this election demonstrate it is less orderly and reliable. And to the

extent RCV is only capable of producing “majority” winners by manipulating the election results and

disenfranchising voters in the runoff round, this also severely undermines its “integrity.”

        C. The RCV Act Violates Plaintiffs’ and Voters’ Rights to Equal Protection.
 
        The Secretary (at 16) concedes that RCV permits some voters to have multiple “different

[candidate] choices counted,” while others have only one choice counted. Nonetheless, Defendants

argue the equal protection claims are unlikely to succeed by characterizing RCV’s violations at too

high a level of generality. The basic “concept of equal protection . . . requir[es] the uniform treatment

of persons standing in the same relation to the governmental action questioned or challenged.”

Reynolds v. Sims, 377 U.S. 533, 565 (1964). The Equal Protection Clause is violated whenever voters

are treated unequally absent a “compelling state interest.” See, e.g., Hill v. Stone, 421 U.S. 289, 295

(1975); Dunn v. Blumstein, 405 U.S. 330, 337 (1972); Cipriano v. City of Houma, 395 U.S. 701, 704

(1969); Kramer v. Union Free Sch. Dist. No. 15, 395 U.S. 621, 627 (1969). Election laws that violate

Equal Protection are not limited to those that discriminate against a “protected class.” See id.; see also

Bush v. Gore, 531 U.S. 98, 103 (2000); Bd. of Estimate of City of New York v. Morris, 489 U.S. 688,

690 (1989); Reynolds, 377 U.S. at 568; Baker v. Carr, 369 U.S. 186, 237 (1962); cf. TRO Order at 10.

        The Secretary defends RCV by saying that no voter has “more votes” than another. This

glosses over what happens in each runoff round. Some voters (who guess the runoff candidates

correctly) are able to shift their votes to different runoff candidates, and their ballots are counted for

                                                      9
 Case 1:18-cv-00465-LEW Document 52 Filed 12/02/18 Page 11 of 18                         PageID #: 537

                                                                                                               
multiple candidates rather than one candidate. Other voters are locked in to voting only for their first-

choice candidate, with no ability to shift electoral support to other candidates in subsequent rounds.

The ability to shift one’s vote, on one ballot, from candidate to candidate affords one voter a greater

degree and different kind of electoral power than voters who are foreclosed from shifting their votes.

       This inherently unequal treatment of ballots and electoral power violates the core equal

protection threshold requirement of “uniform treatment” of all voters, Reynolds, 377 U.S. at 565,

where, as discussed above, there is no compelling state interest to justify the differential treatment.

The inability of voters who had their first-choice candidate locked in “to controvert the presumption”

that they still wish to vote for that candidate in subsequent runoff rounds “imposes an invidious

discrimination in violation of the Fourteenth Amendment.” Carrington v. Rash, 380 U.S. 89, 96

(1965). Furthermore, considering the Secretary’s acknowledgement (at 15) that voters are

“express[ing] . . . preferences among multiple candidates,” RCV also violates Equal Protection by

treating voters’ expressive activity differently absent “an appropriate governmental interest suitably

furthered by the differential treatment.” Police Dept. v. Mosley, 408 U.S. 92, 94-95 (1972). Again, the

power to shift votes among candidates could be afforded all voters equally in an actual runoff election.

       RCV’s unequal treatment of voters is not limited to “voters [who] do not choose to vote in the

runoff round” (i.e., rank any candidates after their first choice). See Golden Opp’n at 10. A voter for a

more viable first choice is locked in for that candidate, even if the voter expressed a different choice in

the runoff, while others who voted for less-viable first-choice candidates receive do-overs.

       Election laws need not have an “invidious intent” to violate the Equal Protection Clause. Cf.

Golden Opp’n at 11. Treating voters differently based on any “capricious or irrelevant factor. . .

causes an invidious discrimination” in violation of the Equal Protection Clause. Harper v. Va. State

Bd. of Elections, 338 U.S. 663, 668 (1966) (emphasis added), including divining voter intent after an

election using different standards. Bush, 531 U.S. 98. Even if election laws were required to have a


                                                    10
     Case 1:18-cv-00465-LEW Document 52 Filed 12/02/18 Page 12 of 18                                     PageID #: 538

                                                                                                                                 
discriminatory intent, see TRO Order at 10,14 the RCV Act intends to (and in this election in fact did)

treat certain voters’ ballots differently. The RCV scheme could not function otherwise. The Secretary

has conceded the RCV Act is intended to protect those voters who initially vote for longshot

candidates over those voters who initially vote for more viable candidates, while protecting major-

party candidates against “spoiler” candidates. This is prima facie intentional discrimination between

voters who vote for major versus longshot candidates.

II.           THE OTHER CRITERIA SUPPORT A PRELIMINARY INJUNCTION.
              A.    Plaintiffs will suffer irreparable harm absent preliminary relief, and the balance of
                    equities and public interest favor a preliminary injunction.
              Because Plaintiffs have only a narrow window in which they can vindicate their federal

constitutional rights, they will suffer irreparable harm if Defendants determine and certify the election

results based on the RCV Act. In the absence of preliminary relief, Defendants will certify a winner

based on RCV tabulation, and that person will presumably be sworn into the U.S. House of

Representatives less than five weeks from today, and Plaintiffs will be permanently deprived of the

ability to have the federal judiciary determine the constitutionality of the state’s treatment of their

votes in the 2018 election. The loss of constitutional rights “unquestionably” constitutes irreparable

harm. Sindicato Puertorriqueno de Trabajadores y Fortuno, 699 F.3d 1, 10-11 (1st Cir. 2012) (quoting

Elrod v. Burns, 427 U.S. 347, 373 (1976)).

              With respect to the balance of equities, Defendants assert that they will experience “substantial

injury” if the Court temporarily enjoins Maine officials from determining or certifying the winner of

the election until the Court can resolve Plaintiffs constitutional claims. Golden Opp’n at 16. But none

of their claimed injuries would result from a limited injunction that merely preserves the status quo

while the Court adjudicates the parties’ constitutional claims. In the meantime, Golden will suffer no

                                                            
14
  The TRO Order indirectly cites Washington v. Davis, 426 U.S. 229 (1976), which was not an election law case. Davis
noted an election law could violate equal protection if it “was either motivated by racial considerations or in fact drew the
districts on racial lines.” Id. at 240 (quoting Wright v. Rockefeller, 376 U.S. 52, 67 (1964)) (emphasis added). Even if the
RCV Act lacks a discriminatory intent, it in fact discriminates between voters.
                                                               11
     Case 1:18-cv-00465-LEW Document 52 Filed 12/02/18 Page 13 of 18                            PageID #: 539

                                                                                                                 
injury as he proceeds with “apparent winner” activities, including recently attending orientation for

new U.S. House members in Washington, DC.15 The Secretary, for his part, has already certified the

RCV tabulation, and a recount of that tabulation is ongoing. If the Court determines the RCV Act is

constitutional, the Governor will certify a winner based on the recount tabulation. In that event,

Defendants will experience no injury other than a temporary delay in the determination and

certification of a winner of the election. If the Court instead determines the RCV Act violates the

Constitution, a proper remedy can be tailored to the violation. See, e.g., Bush v. Gore, 531 U.S. at 103

(fashioning a remedy to ballot counting and determination of election winner). Defendants and all

citizens of Maine will then be afforded the benefit of a determination and certification that complies

with the U.S. Constitution, which surely Defendants desire as much as Plaintiffs do. In short, a

temporary delay poses no harm to the Defendants, but without such relief Plaintiffs’ constitutional

rights will be irretrievably forfeit. The balance of equities therefore favors Plaintiffs.

              Finally, a preliminary injunction will serve the public’s interest in protecting all citizens’

constitutional right to vote and to elect their U.S. Representative through a constitutional process.

Ayers-Schaffner v. DiStefano, 37 F.3d 726, 729 (1st Cir. 1994); Magriz v. Union de Tronquistas de

Puerto Rico, 765 F. Supp. 2d 143, 157 (D.P.R. 2011). Conversely, the public has no interest in

preserving the results of an election infected by the disenfranchisement of thousands of voters and both

facial and as-applied violations of the U.S. Constitution. Finally, regardless of the Court’s conclusion

with respect to the RCV Act, the public’s interest is served by temporarily enjoining the determination

and certification of a winner based on RCV to allow the parties to fully present their constitutional

arguments to the court. A declaration of legal rights will benefit all parties and the public.

              B.             Laches Does Not Bar Plaintiffs’ Claims.

              Defendants assert Plaintiffs’ federal constitutional claims are barred because Plaintiffs were

                                                            
15
 See Michael Shepherd, What You Need to Know About the Looming Recount in Maine’s 2nd District, Bangor Daily
News, Nov. 27, 2018, https://goo.gl/oqVNRR.
                                                               12
     Case 1:18-cv-00465-LEW Document 52 Filed 12/02/18 Page 14 of 18                                    PageID #: 540

                                                                                                                                
“obligated” to bring them earlier. Golden Opp’n at 14; see also Bond Opp’n at 4; Sec’y Opp’n at 18.

But as Defendants acknowledge, ripeness requires that a case “not be premature or speculative.”

Shields v. Norton, 289 F.3d 832, 835 (5th Cir. 2002). Indeed, “a claim is not ripe for adjudication if it

rests upon contingent future events that may not occur as anticipated, or indeed may not occur at all.”

City of Fall River, Mass. v. F.E.R.C., 507 F.3d 1, 6 (1st Cir. 2007) (citations omitted). Here, Plaintiffs’

injuries did not accrue—and the Court thus found them to remain only a “hypothetical”—until the

Secretary of State applied the RCV Act to tabulate the results of the election.16 Thus, not only were

Plaintiffs not “obligated” to bring their claims earlier, they in fact could not have done so.

              Plaintiffs are challenging unconstitutional aspects of the Maine system that actually

materialized and violated the personal Due Process rights of Plaintiffs (and all Maine voters) in this

election. These violations include the actual disenfranchisement of thousands of voters by being forced

to guess, and cast runoff votes, on Nov. 6 without knowing the runoff would be between Poliquin and

Golden. The actual ballot imprints of all voters confirm that thousands of voters were in fact

disenfranchised, by guessing wrong or by casting meaningless “preferences” not counted in the final

tabulation. See Gimpel Aff. (Doc. 37) at 10, 12. Not only were these individuals’ votes not counted for

their lower-ranked candidate choices, their runoff votes were actually discarded from the denominator

of the election – a nullification which decided the outcome. See Sec’y Opp’n Ex. F-2 (Doc. 44-3).

              As a candidate in this election, Plaintiff Poliquin is also uniquely situated. Poliquin seeks a

judicial declaration that determining the winner of this election based on the second, “instant runoff”

count would violate the U.S. Constitution. Clearly, Poliquin could not have claimed to be the winner

                                                            
16
  Even after the election was completed, in the absence of a final vote tabulation the Court observed that Plaintiffs
presented only “hypothetical scenarios” in which voters are forced to guess the candidates in the “instant runoff” election.
TRO Order at 9. The Court thus suggested that Plaintiffs claims were premature, observing that “the application of
[equitable] doctrines and principles may be informed by the final tabulation of votes.” Id. at 15. Other courts similarly
have determined that “[a] case is ripe if any remaining questions are purely legal ones” but not “if further factual
development is required.” New Orleans Pub. Serv., Inc. v. Council of City of New Orleans, 833 F.2d 583, 587 (5th Cir.
1987).


                                                               13
 Case 1:18-cv-00465-LEW Document 52 Filed 12/02/18 Page 15 of 18                         PageID #: 541

                                                                                                              
of the election before ballots were cast. Thus, his claim did not ripen until he achieved a plurality in a

completed race and could assert a legal right to be declared the winner pursuant to the first tabulation.

See, e.g., Labor Relations Div. of Constr. Indus. of Massachusetts, Inc. v. Healey, 844 F.3d 318, 326

(1st Cir. 2016) (declaratory action ripens when a substantial controversy “of sufficient immediacy and

reality” exists “between parties having adverse legal interests”). Poliquin’s claim is not abstractly

related to RCV’s application to future elections or to hypothetical vote tabulations; it is based on the

actual votes cast and tabulated in this election, which evidence widespread voter disenfranchisement.

       As for the Equal Protection claims, had Poliquin supporters challenged the RCV Act based on a

prediction that some Bond and Hoar voters would shift their votes to Golden in a hypothetical runoff,

their claim similarly would have been conjectural. Now, we know that voters actually made multiple

choices in this election, and, by guessing correctly, exercised disparate electoral power to change the

outcome of the election. Thus, Plaintiffs’ Equal Protection claims are no longer hypothetical but real,

materialized, and ripe. See, e.g., United Transp. Union v. Foster, 205 F.3d 851, 857 (5th Cir. 2000)

(ripeness distinguishes injuries that “may never occur” from those “appropriate for judicial review”).

       Defendants also assert that laches applies because some voters will be prejudiced by their

reliance on RCV when they cast their ballots. Bond Opp’n at 19; Golden Opp’n at 15. But there is no

right to rely on a voting mechanism that systematically violates federal constitutional rights. While

courts sometimes recognize an interest in “protecting reasonable reliance on prior law even when” the

law is determined to be unconstitutional, such an interest is given no weight “if the expectations sought

to be protected were themselves unreasonable or illegitimate.” Heckler v. Mathews, 465 U.S. 728, 746

(1984); see also, e.g., Bush v. Gore, 531 U.S. at 110 (enjoining recount tabulations despite voters’

reliance on procedures in place before election). Furthermore, the Court may easily resolve any

reliance concerns by ordering a new or runoff election to be held, in which all voters will have the

opportunity to cast an effective vote for their candidate of choice. See Griffin v. Burns, 570 F.2d 1065,


                                                    14
 Case 1:18-cv-00465-LEW Document 52 Filed 12/02/18 Page 16 of 18                         PageID #: 542

                                                                                                             
1080 (1st Cir. 1978).

       Finally, laches does not bar Plaintiffs’ facial challenge to the RCV Act. First, “[e]ven a facial

challenge to a statute is constitutionally unripe” until Plaintiffs can establish “[an] imminent injury.”

Reddy v. Foster, 845 F.3d 493, 501 (1st Cir. 2017). Second, to establish a laches defense Defendants

must make a “clear showing” that any delay in challenging the law was “unreasonable.” Dobson v.

Dunlap, 576 F. Supp. 2d 181, 187 (D. Me. 2008). This election was the first-ever general election for

federal office held in the United States under an “instant runoff” system. Associated Press, Nov. 6

General Election in Maine, Nov. 5, 2018, https://goo.gl/fj7oRD. The election was conducted under

ballot instructions that contradicted other guidance by the Secretary, see supra note 8, and tabulated

pursuant to regulations adopted on Nov. 2, 2018, Me. Sec’y of State, Rules Governing the

Administration of Elections Determined by Ranked-Choice Voting, https://goo.gl/zRm8as. Plaintiffs

could not divine in advance the actual manner in which the new and untested RCV system would

interfere with their exercise of the franchise. Based on these and other facts and circumstances, any

delay was not unreasonable. See, e.g., Stoddard v. Quinn, 593 F. Supp. 300, 309 (D. Me. 1984).

                                             CONCLUSION

       At the merits stage, the Court may tailor a remedy to address the unconstitutional aspects of

this election: a declaration of legal rights; an injunction against determining a winner based on the

RCV count; an injunction requiring the state to determine a winner based on the voters’ first-choice

votes; or an order to conduct a new election. The Court need not determine now what remedy is

appropriate. At this juncture, a preliminary injunction will preserve the status quo while the parties

present their constitutional arguments. The merits can be decided on expedited cross-motions for

summary judgment within one month. This case implicates profound federal constitutional rights in

the context of a federal election imbued with serious federal interests. This matter properly should be

decided by a federal court interpreting the Constitution.


                                                    15
 Case 1:18-cv-00465-LEW Document 52 Filed 12/02/18 Page 17 of 18       PageID #: 543

                                                                                        
DATED: December 2, 2018

                                        Respectfully submitted,

                                        /s/ Lee E. Goodman

                                        Lee E. Goodman (admitted pro hac vice)
                                        Andrew G. Woodson (admitted pro hac vice)
                                        Eric Wang (admitted pro hac vice)
                                        WILEY REIN LLP
                                        1776 K Street, NW
                                        Washington, D.C. 20006
                                        Phone: (202) 719-7000
                                        Fax: (202) 719-7049
                                        lgoodman@wileyrein.com
                                        awoodson@wileyrein.com
                                        ewang@wileyrein.com

                                        /s/ Joshua A. Tardy

                                        Joshua A. Tardy, Esq.
                                        Joshua A. Randlett, Esq.
                                        RUDMAN WINCHELL
                                        84 Harlow Street; P.O. Box 1401
                                        Bangor, ME 04402-1401
                                        Phone: (207) 997-4501
                                        jrandlett@rudmanwinchell.com

                                        Attorneys for Plaintiffs




                                      16
 Case 1:18-cv-00465-LEW Document 52 Filed 12/02/18 Page 18 of 18                       PageID #: 544

                                                                                                            
                                   CERTIFICATE OF SERVICE

       I hereby certify that on December 2, 2018, I electronically filed the foregoing Plaintiffs’ Reply

to Defendants’ Oppositions to Plaintiffs’ Motion for a Preliminary Injunction with the Clerk of Court

using the CM/ECF system, which will send notification to the following:

PHYLLIS GARDINER
Phyllis.gardiner@maine.gov

THOMAS A. KNOWLTON
Thomas.a.knowlton@maine.gov

PETER J. BRANN
pbrann@brannlaw.com

DAVID M. KALLIN
dkallin@dwmlaw.com

ELISABETH C. FROST
efrost@perkinscoie.com

JAMES T. KILBRETH
jkilbreth@dwmlaw.com

JOHN M. GEISE
jgeise@perkinscoie.com

MARC E. ELIAS
melias@perkinscoie.com

MICHAEL E. CAREY
mcarey@brannlaw.com

JAMES G. MONTELEONE
jmonteleone@bernsteinshur.com

PAUL J. BRUNETTI
pbrunetti@mb-law.com



                                                            /s/ Joshua A. Randlett
                                                            Joshua A. Randlett, Esq.
